EXHIBIT 10.30

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) effective May 1, 2004 (the
“Effective Date”) is by and between InPhonic, Inc., a Delaware corporation with
an address at 1010 Wisconsin Avenue N.W., Suite 600, Washington, DC 20007 (the
“Company”) and Michael Walden, an individual with an address at 65 Hull Avenue,
Annapolis, Maryland 21403 (the “Executive”).

WHEREAS, the parties desire to set forth the terms and conditions upon which the
Company will employ the Executive.

NOW, THEREFORE, in consideration of the promotion of the Executive and related
additional benefits of such promotion, as detailed herein, the mutual covenants
and promises contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties, intending
to be legally bound, agree as follows:

1. Position. The Executive shall assume the title of “Senior Vice President of
Corporate Development” for the Company and Executive hereby accepts such
employment with the Company. The Executive shall report directly to the Chief
Executive Officer (the “CEO”) of the Company or such other individual as
determined by the CEO.

2. Employment. The Executive shall continue in his position of Chief Information
Officer until otherwise determined by the CEO or his employment terminates
pursuant to this Agreement (the “Employment Period”).

3. Duties.

3.1. Executive agrees to undertake the duties and responsibilities inherent in
the position of Senior Vice President of Corporate Development, which may
encompass different or additional duties as may, from time to time, be assigned,
altered or modified by the CEO. The



--------------------------------------------------------------------------------

Executive agrees to abide by the written rules, personnel practices and policies
of the Company and any reasonable change thereof that may be adopted at any time
by the CEO and communicated in writing to the Executive or otherwise generally
publicized by the Company.

3.2. Executive shall devote Executive’s full business time and attention to
performing his duties hereunder and shall use his commercially reasonable
efforts to further the business and affairs of the Company and to work with
other employees of the Company in a competent and professional manner and
generally to promote the interests of the Company. The Executive shall not
engage in consulting work or any trade or business for his own account or for or
on behalf of any other person, firm or corporation that competes, conflicts or
interferes with the performance of his duties hereunder in any way.

4. Compensation. As remuneration for all services to be rendered by the
Executive hereunder, and as consideration for complying with the covenants
contained herein, the Company shall pay and provide to the Executive the
following compensation:

4.1 Base Salary. The Company shall pay to the Executive a base salary of One
hundred fifty thousand dollars ($150,000) per annum (the “Salary”). The Salary
shall be payable in accordance with the Company’s normal payroll schedule and
practices. Such Salary shall be reviewed annually to ascertain whether, in the
judgment of the CEO, such Salary should be increased based on the performance of
and contributions made by the Executive during the preceding year, inflation,
and other factors deemed appropriate by the CEO.

4.2. Bonus. Executive shall have the opportunity to earn an annual bonus in such
amount as determined in the discretion of the CEO (the “Bonus”). Payment of the
Bonus shall be determined in the good faith discretion of the CEO based on the
achievement of the Executive’s overall performance and the financial performance
of the Company. The Bonus

 

2



--------------------------------------------------------------------------------

shall be payable within thirty (30) days after the end of each calendar year or
as otherwise reasonably determined by the CEO based on the results of such
immediately preceding calendar year.

4.3. Incentive Plans; Stock Options. The Executive shall be eligible to
participate in such profit-sharing, stock option, bonus, incentive and
performance based award programs as are made available to any other executive
employees of the Company; provided, further, nothing in this Agreement shall
affect, amend or otherwise modify any incentive stock options granted to the
Executive pursuant to the terms and conditions of the InPhonic.com, Inc. 1999
Stock Incentive Plan (the “Common Stock Options”) and related incentive stock
option agreements.

4.4. All amounts of salary, bonus or other compensation hereunder shall be
subject to such withholding as is required by law or otherwise agreed to by the
Company and Executive.

5. Benefits; Expenses.

5.1. The Executive shall be entitled to the benefits available to any other
executive employees of the Company pursuant to Company programs, including, by
way of illustration, but not limitation, paid holidays, sick leave, dental,
accident or health insurance programs of the Company, as and to the extent that
any such programs are or may from time to time be in effect. Notwithstanding
anything to the contrary contained herein, Executive shall be entitled to three
(3) weeks of paid vacation per year which is commensurate with the Company’s
vacation policy, which shall be taken at times as the CEO reasonably approves.

5.2. The Company shall pay or reimburse Executive for all reasonable, ordinary,
client-related business or entertainment expenses incurred in the performance of
his services hereunder in accordance with Company policy in effect from time to
time; provided, however, that any expenditure in excess of five hundred dollars
($500) available to the Executive for such travel,

 

3



--------------------------------------------------------------------------------

entertainment and other expenses shall require advance approval by the CEO. The
Executive shall submit vouchers and receipts for all expenses for which
reimbursement is sought in accordance with the Company’s standard policies.

6. Employment Period; Disability; Termination.

6.1. Termination For Cause. Nothing in this Agreement shall be construed to
prevent the CEO from terminating the Executive’s employment under this Agreement
for Cause. The Company and the Executive shall have no further obligations under
this Agreement after the effective date of such termination, except as set forth
in Sections 7, 8, and 9 of this Agreement. Such provisions shall remain in full
force and effect for the periods referenced in such Sections subsequent to the
effective date of the termination of the Executive.

In the event that the Executive’s employment is terminated for Cause, the
Executive shall be entitled to (i) the Salary at the rate in effect at such time
through the effective date of such termination (including any accrued but unused
vacation time); (ii) any rights or benefits available under applicable employee
benefit programs then in effect and in which the Executive was a participant at
the time of such termination, to the extent that such rights or benefits have
vested in accordance with the terms of such programs; and (iii) reimbursement of
any expenses in accordance with Section 5.2.

For purposes of this Agreement, the term “Cause” shall mean (i) the conviction
of, or the plea of non contendere by, the Executive for any misdemeanor or
felony or other crime involving fraud or moral turpitude; (ii) any act or
omission constituting a material dereliction of the obligations of the Executive
including, but not limited to, willful and continued failure to perform the
duties of Executive under this Agreement, except in cases involving the mental
or physical incapacity or disability of the Executive; in which case the
Executive may be terminated

 

4



--------------------------------------------------------------------------------

in the event that the incapacity or disability is a “Permanent Disability”, as
defined in Section 6.3., (iii) negligence or intentional misconduct by Executive
materially injurious to the Company, (iii) any breach by Executive of the
provisions of Sections 7, 8 or 9 of this Agreement; (iv) use of alcohol or abuse
of controlled substances interfering with performance of Executive’s duties
hereunder, or (v) a material violation of Company policy or any action which
constitutes a violation of any law, rule or regulation applicable to the
Company’s business operations.

6.2. Termination Without Cause. The Company shall retain the right to terminate
the Executive without Cause, at any time. In the event that the Executive’s
employment is terminated without Cause pursuant to this Section 6.2 , the
Executive shall be entitled to: (i) a payment equal to three (3) months of
Salary, at the rate then in effect (the “Severance”), paid at the discretion of
the Company, in either one lump sum amount or three (3) equal monthly payments,
commencing as of the effective date of termination; provided, further, should
the Executive obtain full or part time employment or provide any consulting
services anytime during the three (3) month period, the Company’s obligation to
provide any Severance shall immediately cease; (ii) any rights or benefits
available under applicable employee benefit programs then in effect and in which
the Executive was a participant at the time of such termination, to the extent
such rights or benefits have vested in accordance with the terms of such
programs; (iii) on the effective date of termination, the Salary at the rate in
effect at such time through the effective date of such termination (including
any accrued but unused vacation time); and (iii) reimbursement of any expenses
in accordance with Section 5.2.

6.3. Termination Due to Permanent Disability. In the event that the Executive
suffers a Permanent Disability, as hereinafter defined, during his employment
with the Company, the Company may terminate this Agreement by providing at least
thirty (30) days written notice to

 

5



--------------------------------------------------------------------------------

the Executive. The effective date of such termination shall be the last day of
such thirty (30) day notice period.

In the event that the Executive’s employment is terminated due to his Permanent
Disability, the Executive or his legal representative or court appointed
guardian shall be entitled to: (i) any rights or benefits available under
applicable employee benefit programs then in effect and in which the Executive
was a participant at the time of such termination, to the extent that such
rights or benefits have vested in accordance with the terms of such programs;
(ii) the Salary at the rate in effect at such time through the effective date of
such termination (including any accrued but unused vacation time); and
(ii) reimbursement of any expenses in accordance with Section 5.2.

The term “Permanent Disability” for purposes of this Agreement, shall mean the
inability of the Executive to render full and effective services hereunder by
reason of permanent physical or mental infirmity, resulting from illness,
accident or otherwise, despite any reasonable accommodation by the Company, as
such term is defined by the ADA in the event Executive is unable to perform due
to a disability, as such term is defined by the ADA, for more than thirty
(30) consecutive calendar days during any twelve (12) month period.

6.4. This Agreement shall terminate immediately upon the Executive’s death or
the effective date of the Executive’s resignation or Retirement (as defined
under the then established rules of the Company’s retirement plans); provided,
however, that in the event that the Executive’s employment terminates upon his
Retirement, the provisions of Sections 7 and 8 will remain in full force and
effect for the periods referenced in such Sections subsequent to such
termination. In the event that the Executive’s employment is terminated by
reason of death, resignation or Retirement, the Executive (or his estate as the
case may be) shall be entitled to (i)

 

6



--------------------------------------------------------------------------------

the Salary at the rate in effect at such time through the effective date of such
termination (including any accrued but unused vacation time); (ii) any rights or
benefits available under applicable employee benefit programs then in effect and
in which the Executive was a participant at the time of such termination, to the
extent that such rights or benefits have vested in accordance with the terms of
such programs; and (iii) reimbursement of any expenses in accordance with
Section 5.2.

7. Confidential Information. The Executive shall not (for his own benefit or the
benefit of any person or entity other than the Company) use or disclose any of
the Company’s trade secrets or other confidential information. For purposes of
this Agreement, the term “trade secrets or other confidential information”
includes, by way of example, matters of a technical nature, “know-how”, computer
programs (including documentation of such programs), research projects, and
matters of a business nature, such as proprietary information about costs,
profits, markets, sales, lists of customers, and other information of a similar
nature discovered during performance of this Agreement that is generally
understood in the industry as being trade secret, confidential and/or
proprietary, that is designated as being, or reasonably should be understood to
be, confidential or proprietary information of the Company, either verbally or
in writing, or that is designated as representing trade secrets of the Company,
either verbally or in writing except to the extent such information (1) is
generally known to the public; or (2) is known by the Executive prior to the
disclosures under this Agreement; or (3) has been acquired by the Executive from
a third party having no confidentiality agreement with the Company; or (4) is
required to be disclosed by law or judicial or administrative process. In order
for material disclosed to be subject to the protections provided, such
disclosure does not have to be in writing

 

7



--------------------------------------------------------------------------------

or other tangible form and/or clearly marked as proprietary. The parties agree
that the terms of this Section shall survive termination, with or without Cause,
of this Agreement.

7.1. Except as otherwise provided in Section 6.2 above, the Executive agrees
that for twelve (12) months following termination of his employment, with or
without Cause, Executive will not contact any Customer or Employee of the
Company to request, induce or attempt to induce such Customer or Employee to
terminate any business relationship, agreement or employment with the Company.
The term “Customer” is defined as any entity that the Company is conducting
business with or has entered into a contractual relation with as of the date of
termination of this Agreement and the term “Employee” is defined as any
individual employed by the Company as a partner, contractor, sub-contractor,
employee, consultant or other business associate of the Company as of the date
of termination of this Agreement and during the six (6) month period immediately
preceding termination of this Agreement.

7.2. The Executive acknowledges that the markets served by the Company are
global in scope and are not dependent on the geographic location of the
executive personnel or the businesses by which they are employed.

7.3. All files, memoranda, notes, and other work product in tangible form in
connection with the employment of Executive, including any marketing plans,
deliverables and reports prepared by Executive for the Company under this
Agreement, and which may or may not be either confidential or proprietary, and
all other materials prepared for and delivered to the Company, shall be the
property of the Company. Upon termination of the Executive’s employment, either
with or without Cause, or at any other time upon request of the Company, the
Executive agrees to deliver to the Company the following original documents and
any copies thereto without retaining any copies of (i) all documents, files,
notes, manuals, memoranda,

 

8



--------------------------------------------------------------------------------

databases, and/or computer programs, reflecting any confidential and/or
proprietary information of the Company whatsoever or otherwise relating to the
business of the Company and its affiliates or parent company, (ii) lists of
customers, vendors, suppliers, and leads or referrals thereto, and (iii) any
computer equipment, home office equipment, automobile or any other business
equipment, if any, that the Executive may then possess or have under his
control; provided, however, that in each of the categories (i) through
(iii) above, the Executive’s personal rolodex, shall be excluded.

7.4. The Company shall retain its entire right, title and interest in and to
(including the right to reproduce, modify, display, produce derivative works of,
translate, publish, sell, use, dispose of, and to authorize others to do so, and
the right to patent as the sole inventor, copyright and to register such
copyright in the Company’s or its nominee’s name), all deliverables, and
copyrightable materials conceived or first produced under this Agreement by the
Executive, and Executive agrees that such copyrightable materials are works made
for hire under the copyright laws of the United States. The Executive further
agrees during the term of this Agreement and at all times thereafter, at the
Company’s sole cost and expense, to execute all documents and perform all lawful
acts which the Company reasonably considers necessary or advisable to secure its
rights hereunder and to carry out the intent of this Agreement.

8. Restrictions; Employees, Remedies. The parties hereto recognize that
Executive’s services are special and unique and that his compensation is partly
in consideration of and conditioned upon Executive agreeing to the provisions of
Section 7 hereto and the provisions of this Section 8, and that such covenants
are essential to protect the business and goodwill of the Company. Accordingly,
Executive agrees that, during the Employment Period and until one (1) year after
the last date on which Executive is employed by the Company,

 

9



--------------------------------------------------------------------------------

Executive will not (i) render any service (as an employee, officer, director,
consultant or otherwise) to any unit or division of any entity involved directly
in the Business, or (ii) make or hold any investment in any entity in the
Business other than that the ownership of not more than five percent (5%) of the
listed stock of any publicly traded entity. The uppercased term “Business” shall
mean, for purposes of this Agreement, the provision of loyalty, affinity,
branding, and marketing services of the sort performed by Company during the
course of Executive’s employment with the Company, as well as any other services
provided by the Company at any time during Executive’s employment with the
Company.

8.1. The parties acknowledge and agree that the restrictions set forth in
Section 7 and in this Section 8 are reasonable and necessary to protect the
Company’s legitimate business interests. Executive acknowledges that a breach by
Executive of such provisions will cause the Company irreparable harm; therefore,
the Company shall be entitled, in addition to any other right and remedy it may
have, at law or in equity, to an injunction, without posting of any bond or
other security, enjoining or restraining Executive from any violation of such
provisions.

8.2. The parties agree that the restrictions set forth and incorporated herein
are reasonable in order to protect the Company. If any of such restrictions
shall be deemed to be unenforceable by reason of the extent, duration,
geographical scope, or other provisions, then the parties contemplate that the
court shall reduce such extent, duration, geographical scope, or other
provisions and enforce this Agreement to the fullest extent in its reduced form
for all purposes.

9. Intellectual Property. During the Employment Period, the Executive shall
disclose to the Company all ideas, concepts, inventions, product ideas, new
products, discoveries, methods, software, business plans and business
opportunities, which may or may not be patentable or copyrightable, or otherwise
protected by then-applicable laws governing intellectual

 

10



--------------------------------------------------------------------------------

property and intellectual property rights, that are developed by the Executive
through the use of Company resources that relate directly to the Company’s
business. The Executive agrees that such property and rights will be the
property of the Company and that, at the Company’s request and cost, he will do
whatever is reasonably necessary to secure for the Company the rights thereto by
patent, copyright or otherwise. Executive acknowledges and agrees that his
obligations with respect to Company property discussed in this paragraph shall
survive the termination of this Agreement.

10. Representation and Warranty. Executive represents and warrants to the
Company that Executive is not subject to any non-compete, non-solicitation, or
other restriction which may prevent Executive from performing the services
contemplated by this Agreement.

11. Waivers. No delay or waiver by either party of any breach or non-performance
of any provisions or obligations of this Agreement shall be deemed to be a
waiver of any preceding or succeeding breach of the same or any other provision
of this Agreement.

12. Notices. All notices or other communications required or permitted under
this Agreement shall be in writing addressed to the parties at the addresses set
forth in the first paragraph of this Agreement and shall be deemed to be given
upon the earlier of (i) actual delivery by hand, or (ii) three days after being
mailed by registered or certified mail, return receipt requested.

13. Headings. The headings appearing in this Agreement are for convenience of
reference only and in no way define, limit or affect the scope or substance of
any section of this Agreement.

 

11



--------------------------------------------------------------------------------

14. Governing Law. This Agreement shall be governed by, construed and enforced
in accordance with the laws of the State of Maryland, without giving effect to
the principles of conflicts of law thereof.

15. Heirs, Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon both parties and their respective heirs, personal
representatives, successors and assigns. The parties understand that the
obligations of the Executive are personal and may not be assigned by him.

16. Publicity. Neither party may issue, without the prior written consent of the
other party, any press release or make any public announcement with respect to
this Agreement or the employment relationship between the Company and the
Executive. Following the Effective Date of this Agreement and regardless of any
dispute that may arise in the future, the Executive and the Company jointly and
mutually agree that neither shall disparage, criticize or make statements which
are negative, detrimental or injurious to the other party.

17. Continuing Obligations. The provisions of Sections 7, 8, 9, 16, and 17 shall
survive the termination or expiration of this Agreement.

18. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.

19. Severability. In case any one or more of the provisions of this Agreement
shall be held by any court of competent jurisdiction to be illegal, invalid or
unenforceable in any respect, such provision shall be of no force and effect,
but the illegality, invalidity or

 

12



--------------------------------------------------------------------------------

unenforceability of any other provision of this Agreement shall be construed as
if such illegal, invalid or unenforceable provision had never been contained in
this Agreement.

20. Entire Agreement. This Agreement contains the entire understanding of the
Executive and the Company with respect to the employment of the Executive by the
Company and supercedes any and all prior understandings of the parties hereto,
whether written or oral; provided, however, the parties agree that the terms and
conditions of the Agreement of Invention, NonDisclosure and NonCompetition
Agreement, dated June 7, 2000, signed by the parties (the “NonCompetition
Agreement”) shall remain in full force and effect and to the extent such
NonCompetition Agreement conflicts with Sections 7, 8 or 9 of this Agreement,
the terms of the NonCompetition Agreement shall govern and control with respect
to Section 7, 8 and 9 of this Agreement. This Agreement may not be amended,
modified, altered or rescinded in any manner, except by written instrument
signed by both of the parties to this Agreement.

IN WITNESS WHEREOF, the parties having read, understood and agreed to the
foregoing terms and conditions, have signed below:

 

INPHONIC, INC.     EXECUTIVE /s/ David A. Steinberg     /s/ Michael Walden

Name  David A. Steinberg

Title: CEO

                Michael Walden

 

13